DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1 and 3-6 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 4 of prior U.S. Patent No. 10,567,968 (Patent ‘968). This is a statutory double patenting rejection. Claim 4 is a dependent claim that incorporates its parent claim and all of the intervening claims which when considered teach all of the claimed limitations in claims 1 and 3-6 of the instant application.

Claim 8 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 13 of prior U.S. Patent No. 10,567,968 (Patent ‘968). This is a statutory double patenting rejection.


Claim 17 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 9 of prior U.S. Patent No. 10,567,968 (Patent ‘968). This is a statutory double patenting rejection. Claim 9 is a dependent claim that incorporates its parent claim and all of the intervening claims which when considered teach all of the claimed limitations in claims 8-9 of the instant application.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,567,968 (Patent ‘968). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim 13 is directed to a UE while the patented claim 4 is directed to a Base Station in the same Base Station and UE system, wherein the Base Station is responsible for sending the UE configuration information comprising the subframe information claimed in the instant application.

Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,567,968 (Patent ‘968). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim 16 is directed to a UE while the patented claim 13 is directed to a Base Station in the same Base Station and UE system, wherein the .

Claims 2 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,567,968 (Patent ‘968) in view of Chai et al. US 2014/0362793 (hereinafter Chai). 
Regarding claims 1 and 9 of the instant application, claim the Base Station and UE apparatuses respectively and the communication of configuration information of radio resources as indicated in the claims of Patent ‘968, but transmitting the information using RRC not taught.
However, Chai teaches does teach that the information is sent using RRC signaling. ([Chai, 0033] The embodiment of the present invention does not specifically limit how the information of CSI-RS configuration sets is sent to the user equipment UE, which may be any manner that can achieve the objective. For example, the information may be sent to the user equipment through radio resource control (Radio Resource Control, RRC) dedicated signaling.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the claims of Patent ‘968 indicating the BS and UE system for sending radio resource configuration information between the devices, with the teachings of Chai, indicating that the exchange of information may be performed using RRC signaling. The benefiting result would have been increased synchronization between the BS and UE and ease of utilizing a dedicated protocol to exchange information quickly. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 4, 5, 7-10, 12, 13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chai et al. US 2014/0362793 (hereinafter Chai), in view of Liao et al. US 2013/0039199 (hereinafter Liao)

	Regarding claim 1, Chai teaches a base station (Base station and connected APs of Chai Figure 2) comprising:
	a controller configured to configure a plurality of configuration information, each of the plurality of configuration information includes resource configuration information, a number of antenna ports, and power control information (Chai teaches wherein the Base Station complies sets of configuration information for transmission to the UE ¶29-¶30. It is noted that the configuration set information 
	a transmitter configured to transmit to terminal a control signal including the plurality of configuration information (the Base Station then sends the configuration information sets to the UE as control information [Chai, Figure 1, ¶29-¶30]), wherein,
	While the base station of Chai teaches that all of the configuration sets are sent to the UE, it does not explicitly teach wherein there is an information of the configuration to be used for measurement that is sent to the UE.
	Liao teaches wherein the transmitter transmits to terminal an indication information that indicates configuration information to be used for measurement among the plurality of the configuration information [Liao, ¶32 "When eNB sends CSI-RS configuration signaling to UE, the signaling includes 1) Single CSI-RS configuration index with non-zero transmission power, and corresponding antenna port count/transmission power/time location" and ¶35 "In one embodiment, an index is used to indicate the CSI-RS configuration used by macro-eNB. For example, a CSI-RS configuration index in table 500 of FIG. 5 is transmitted to UE 601 along with the CSI-RS configurations."].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Chai, indicating communicated a set of CSI-RS configurations to the UE from the BS, with the teachings of Liao, indicating that the BS may also communicate an indication of which CSI configuration for the UE to use. The resulting benefit of the combination would have been the ability to precisely and efficiently inform the UE of which CSI-RS measurements need to be performed and feedback to the BS.

	Regarding claim 9, Chai teaches a terminal (User Equipment of Chai Figures 2 and 9) comprising:

	a controller configured to configure the plurality of configuration information (the UE then receives and configures the configuration information sets to the UE as control information for measuring using the measuring unit 920 [Chai, Figure 1, ¶139]), but it does not explicitly teach wherein, the receiver receives from the base station an indication information that indicates configuration information to be used for measurement among the plurality of the configuration information.
	However, Liao teaches wherein, the receiver receives from the base station an indication information that indicates configuration information to be used for measurement among the plurality of the configuration information. [Liao, ¶32 "When eNB sends CSI-RS configuration signaling to UE which receives the signaling, the signaling includes 1) Single CSI-RS configuration index with non-zero transmission power, and corresponding antenna port count/transmission power/time location" and ¶35 "In one embodiment, an index is used to indicate the CSI-RS configuration used by macro-eNB. For example, a CSI-RS configuration index in table 500 of FIG. 5 is transmitted to UE 601 along with the CSI-RS configurations."].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Chai, indicating communicated a set of CSI-RS configurations to the UE from the BS, with the teachings of Liao, indicating that the BS may also communicate an indication of which CSI configuration for the UE to use. The resulting benefit of the combination would 
	Regarding claim 17, Chai teaches a communication system (Figures 2 and 8-9 of Chai) comprising: 
	a base station (Chai's Base station shown in Figure 2) configured to:
	configure a plurality of configuration information, each of the plurality of configuration information includes resource configuration information, a number of antenna ports, and power control information (Chai teaches wherein the Base Station complies sets of configuration information for transmission to the UE ¶29-¶30. It is noted that the configuration set information includes corresponding resource configuration information, a number of antenna ports and power control information as disclosed in ¶32 of Chai);
	transmit a control signal including the plurality of configuration information wherein the terminal is configured to receive from the base station the control signal and configure the plurality of configuration information (the Base Station then sends the configuration information sets to the UE as control information [Chai, Figure 1, ¶29-¶30]); but it does not explicitly teach the step to transmit an indication information that indicates configuration information to be used for measurement among the plurality of the configuration information, wherein the terminal configured to: receive from the base station the indication information.
	However, Liao teaches the systems to transmit an indication information that indicates configuration information to be used for measurement among the plurality of the configuration information, wherein the terminal configured to: 
	receive from the base station the indication information [Liao, ¶32 "When eNB sends CSI-RS configuration signaling to UE which receives the signaling, the signaling includes 1) Single CSI-RS configuration index with non-zero transmission power, and corresponding antenna port 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Chai, indicating communicated a set of CSI-RS configurations to the UE from the BS, with the teachings of Liao, indicating that the BS may also communicate an indication of which CSI configuration for the UE to use. The resulting benefit of the combination would have been the ability to precisely and efficiently inform the UE of which CSI-RS measurements need to be performed and feedback to the BS.

	Regarding claim 2, Chai, in view of Liao teaches the base station according to claim 1, wherein, the transmitter transmits the control signal via Radio Resource Control (RRC) signaling [Chai, ¶33].

	Regarding claim 4, Chai, in view of Liao teaches the base station according to claim 1, wherein, each of the plurality of configuration information includes information of the number of sets of configured reference signals (Liao, Figure 5 (a number of sets of configured reference signals is disclosed by the CSI-RS configuration indexes)).
	Similar motivation to combine which is applied to the rejection of claim 1 is hereby applied to the rejection of claim 4.

	Regarding claim 5, Chai, in view of Liao teaches the base station according to claim 1, wherein, each of the plurality of configuration information includes sub-frame configuration information [Chai, ¶32 "... CSI-RS configuration is used to define the configuration of a channel state information reference 

	Regarding claim 7, the combination of Chai, in view of Liao teaches the base station according to claim 1, further comprising:
	a receiver configured to receive from the terminal Precoding Matrix Indicator (PMI) according to resulted measurement of channel by the terminal, the channel is determined according to the configuration information that is indicated by the indication information [Liao, ¶41 "In step 616, UE 601 performs channel estimation and measures CSI on the new CSI-RS configurations. In step 617, UE 601 reports CSI measurement results to the current uplink receiving point 604. CSI measurement results contain rank indicator (RI), channel quality indicator (CQI), and precoding matrix indicator (PMI) of the selected serving points. Finally, the serving base station can perform UE-specific MIMO precoding based on the CSI feedback reporting."].
	Similar motivation to combine which is applied to the rejection of claim 1 is hereby applied to the rejection of claim 7.

	Regarding claim 8, the combination of Chai, in view of Liao teaches the base station according to claim 1, wherein, the transmitter transmits a Downlink Control information (DCI) including the indication information [Chai, ¶4-¶6 (the network side base station sends measurement control information to the UE to regulate measurement behaviors and measurement reporting criterion which is based on the CSI-RS received by the UE. This measurement control information sent to the UE is delivered over the downlink channel making it downlink control information) as further support Liao also teaches this in ¶23].



	Regarding claim 12, the combination of Chai, in view of Liao teaches the terminal according to claim 9, wherein, each of the plurality of configuration information includes information of the number of sets of configured reference signals.
 	(Claim 12 is rejected using the same rationale as applied to claim 4).

	Regarding claim 13, the combination of Chai, in view of Liao teaches the terminal according to claim 9, wherein, each of the plurality of configuration information includes sub-frame configuration information .
 	(Claim 13 is rejected using the same rationale as applied to claim 5).

	Regarding claim 15, the combination of Chai, in view of Liao teaches the terminal according to claim 9, further comprising:
	a transmitter configured to transmit to the base station Precoding Matrix Indicator (PMI) according to resulted measurement of channel, wherein, the controller determines the channel according to the configuration information that is indicated by the indication information.
	(Claim 15 is rejected using the same rationale as applied to claim 7).

	Regarding claim 16, the combination of Chai, in view of Liao teaches the terminal according to claim 9, wherein, the receiver receives a Downlink Control information (DCI) including the indication information.	(Claim 16 is rejected using the same rationale as applied to claim 8).
s 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chai, in view of Liao as applied to claims 1 and 9 respectively above, and further in view of Gao US 2015/0289155 (hereinafter Gao).

	Regarding claim 3, the combination of Chai, in view of Liao teaches the base station according to claim 1, wherein, each of the plurality of configuration information includes information of whether a reference signal is weighted or not [Gao, ¶91, "The network side device determines the parameter of data transmission for the user equipment according to the intra-group beam-forming weight vector and a pre-coding matrix, wherein the intra-group beam-forming weight vector is corresponding to the CSI-RS resource corresponding to the selected CSI feedback configuration..."].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Chai, in view of Liao, indicating communicated a set of CSI-RS configurations to the UE from the BS, with the teachings of Gao, indicating that the reference signal is weighted. The resulting benefit of the combination would have been the ability to more effectively synchronize the UE with reference signals that are transmitted for measurements and feedback to the BS.

	Regarding claim 11, the combination of Chai, in view of Liao and Gao teaches the terminal according to claim 9, wherein, each of the plurality of configuration information includes information of whether a reference signal is weighted or not.
	(Claim 11 is rejected using the same rationale as applied to claim 3).

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chai, in view of Liao as applied to claims 1 and 9 respectively above, and further in view of Ihm et al. US 2014/0198683 (Ihm).

	However, Ihm teaches the indication information is n bit [Ihm, ¶81].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Chai, in view of Liao, indicating communicated a set of CSI-RS configurations to the UE from the BS, with the teachings of Ihm, indicating that the indication information is n bit. The resulting benefit of the combination would have been the ability to more effectively inform the UE of the reference signals that are transmitted for measurements and feedback to the BS using reduced overhead.

	Regarding claim 14, the combination of Chai, in view of Liao teaches the terminal according to claim 9, wherein, the indication information is n bit.
	(Claim 14 is rejected using the same rationale as applied to claim 6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONNIE V SWEET whose telephone number is (571)270-3622.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LONNIE V SWEET/Primary Examiner, Art Unit 2467